Journal Entries: (1) June 28,1833: rule to plead; (2) Jan. 8, 1834: motion to set aside Azor Forsyth’s plea in abatement granted, leave given to plead general issue, jury trial, verdict of not guilty on first count and of guilty on the second and third counts, attendance of witnesses proved; (3) Jan. 9, 1834: motion for new trial filed; (4) Jan. 18, 1834: motion for new trial overruled, judgment.
Papers in File (1833-34): (1) Precipe for summons; (2) summons and return; (3) declaration; (4) plea of not guilty; (5) subpoena; (6) plea of Forsyth that his name is Azor and not Ezra; (7) motion and reasons for new trial; (8) writ of fi. fa. and return.
File No. 86.